I dissent and vote to affirm the judgment of the Appellate Division and dismiss the complaint. This complaint defeats itself, since it asserts the existence of a labor dispute within the definition of section 876-a of the Civil Practice Act, and then demands *Page 233 
such an injunction as is forbidden by that statute in such situations.
FINCH, RIPPEY, LEWIS and CONWAY, JJ., concur with LOUGHRAN, J.; LEHMAN, Ch. J., dissents in opinion; DESMOND, J., dissents in separate memorandum.
Judgment accordingly.